Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 1 of 23 Page ID #:2759




   1   BRADLEY ARANT BOULT
       CUMMINGS LLP
   2   Roger G. Jones (pro hac vice)
   3   rjones@bradley.com
       Peter C. Sales (pro hac vice)
   4   psales@bradley.com
   5   Kimberly M. Ingram (SBN 305497)
       kingram@bradley.com
   6   1600 Division Street, Suite 700
   7   Nashville, TN 37203
       Telephone: (615) 252-2365
   8   Facsimile: (615) 252-6365
   9
       Attorneys for Defendant
  10   Artissimo Designs LLC
  11
                       UNITED STATES DISTRICT COURT
  12
                     CENTRAL DISTRICT OF CALIFORNIA
  13
       NEOFONIE GMBH, a German
  14
       corporation,                          Case No.: 8:17-cv-00772 CJC
  15                                         (JDEx)
                   Plaintiff,
  16
                                             DEFENDANT/COUNTER-
  17   vs.                                   PLAINTIFF’S MEMORANDUM
                                             OF POINTS AND AUTHORITIES
  18
       ARTISSIMO DESIGNS LLC, a              IN SUPPORT OF ITS MOTION IN
  19   Delaware limited liability company,   LIMINE #1 TO EXCLUDE
  20                                         EXPERT TESTIMONY OF ALI
                   Defendant.                KHOSHGOZARAN, PH.D
  21
  22   ARTISSIMO DESIGNS LLC,                Hearing Date: October 7, 2019
                                             Hearing Time: 3:00pm
  23                                         Courtroom: 7C
                   Counter-Plaintiff.
  24
       vs.                                   The Honorable Cormac J. Carney
  25
  26   NEOFONIE GMBH
  27
                   Counter-Defendant.
  28
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 2 of 23 Page ID #:2760



  1          Defendant/Counter-Plaintiff Artissimo Designs LLC (“Artissimo”)
  2    respectfully submits this Memorandum of Points and Authorities under
  3    L.R. 7-5 in support of its Motion to Exclude Expert Testimony of Ali
  4    Khoshgozaran, Ph.D., proposed expert witness of Plaintiff/Counter-
  5    Defendant Neofonie GMBH (“Neofonie”), on the basis that his opinions
  6    are not reliable, not helpful to the trier of fact, and/or are based on
  7    documents that Neofonie has not produced, as explained further below.
  8                             I.     INTRODUCTION
  9          Dr. Khoshgozaran’s report (Ex. A) lists five essential opinions about
10     the subject matter of this case. However, these opinions should not be
11     presented to the jury for the reasons that follow.
12           First, Dr. Khoshgozaran’s opinion that Artissimo “failed to conform
13     to important principles of Agile software development and MVP launch” is
14     neither reliable nor helpful to the trier of fact. Dr. Khoshgozaran formed
15     this opinion by analyzing one out of 46 features required for the Project—
16     an inherently unreliable methodology, as such a small sample size could
17     not generate a reliable conclusion.        Additionally, Dr. Khoshgozaran
18     explains how the design and progress of this project failed to conform to
19     the “industry standard” definition of a minimum viable product (“MVP”).
20     But the question here is not whether the project conformed to some general
21     idea of an MVP, but rather whether the project conformed to the
22     contractual definition for this MVP. As a matter of law, the contractual
23     definition controls over the industry standard, and a discussion of “industry
24     standard” is therefore immaterial and likely to confuse, not assist, the jury.
25     Moreover, Dr. Khoshgozaran’s analysis does not support his conclusion.
26     Dr. Khoshgozaran explains that the agreement itself does not comport with
27     industry standards, but that does not lead to the conclusion that Artissimo
28     “failed to conform” to industry standards.
                                              1   8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 3 of 23 Page ID #:2761



  1          Second, Dr. Khoshgozaran’s opinions as to Neofonie’s use of best
  2    practices and implementation of out-of-the box solutions vs. customization
  3    should be excluded because they are not relevant. These opinions are
  4    expressly given to rebut Artissimo’s assertions that Neofonie did not use
  5    industry best practices and did not implement out-of-the-box solutions
  6    where available. But Artissimo is not pursuing these theories at trial and
  7    this rebuttal testimony therefore is not relevant.
  8          Third, Dr. Khoshgozaran’s opinion that the bugs present in the
  9    website were not as severe as Artissimo portrayed should be excluded
10     because it is not reliable, does not assist the jury, and the risk of prejudice
11     significantly outweighs the probative value of his opinions.               Dr.
12     Khoshgozaran failed to test the website and therefore cannot reliably opine
13     as to the severity of the deficiencies Artissimo identified. Instead of testing
14     the site, Dr. Khoshgozaran weighed the credibility of others’ opinions of
15     the severity of the bugs, as laid out in documentary evidence.           Such
16     assessments are the province of the jury, and an expert’s testimony on this
17     matter is not helpful.      Worse yet, in making this assessment, Dr.
18     Khoshgozaran cites only eleven out of at least 398 tickets related to the
19     launch of the MVP in making this determination.             Additionally, Dr.
20     Khoshgozaran’s related opinion that a delay of about a month is “normal”
21     for this type of project does not address whether Neofonie materially
22     breached this agreement by failing to complete the Project by the agreed-
23     upon deadline. As a result, this opinion is also likely to confuse and unduly
24     prejudice the jury.
25           Fourth, Dr. Khoshgozaran’s opinion that Artissimo caused
26     Neofonie’s inability to complete the project should be excluded because it
27     is not based on any expertise. Dr. Khoshgozaran’s analysis is a summary
28     of the documentary evidence presented in a light favorable to Neofonie.
                                          2                     8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 4 of 23 Page ID #:2762



  1    The jury itself can make such a determination without any aid from an
  2    expert.
  3          Fifth, Neofonie should not be able to present any opinion of Dr.
  4    Khoshgozaran that relies upon documents that it has not produced to
  5    Artissimo, particularly since they were specifically requested in discovery.
  6          For these reasons and as explained in more detail below, Artissimo
  7    asks that the proposed expert testimony of Ali Khoshgozaran, Ph.D., be
  8    excluded or, at the least, limited.
  9                               II.    BACKGROUND
10           Artissimo and Neofonie entered into a written agreement under
11     which Neofonie would develop a custom business-to-consumer website for
12     Artissimo to use in selling a new line of high-end art products (the
13     “Project”). The parties first entered into a contract for the development of
14     a website concept and design for the Website. Upon completion of the
15     design, on May 23, 2016, Artissimo and Neofonie executed a contract (the
16     “Agreement”) for Neofonie to create an MVP for the Website that would
17     be usable for Artissimo’s intended business purpose. (Ex. B.)
18           Neofonie understood that, due to the seasonal nature of Artissimo’s
19     business model and intended business purpose, the website needed to be
20     available for the 2016 holiday season. (See Ex. C [Excerpted Tr. of Dep. of
21     Ender Oezguer, Rule 30(b)(6) representative of Neofonie] at 43:23–44:13
22     (agreeing that “Neofonie knew that Artissimo needed the product in order
23     to make the holiday season”). Accordingly, the Agreement provided that
24     the artdesigns.com launch would be September 19, 2016. (Ex. B at 4.) But
25     due to ongoing problems with completing the development of the website,
26     the launch date was moved three times, eventually to the end of October.
27     (Ex. C at 38:9–40:3.)
28
                                  3              8:17-cv-00772
          ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 5 of 23 Page ID #:2763



  1          The Agreement required that Neofonie produce to Artissimo several
  2    “deliverables,” including a “Go live / Launch of artdesigns.com MVP,” or
  3    live website, by the agreed date. (Ex. B at 7, 11.) As Neofonie’s corporate
  4    representative acknowledged, the Agreement provided that the MVP would
  5    “contain the minimum features for . . . [artdesign.com]’s business model.”
  6    (Ex. C at 32:7–13; see also Ex. B at 3 (“This MVP shall contain the
  7    minimum feature set for the artdesigns.com business model[ ].”) Neofonie
  8    had gained an understanding of that model during the first phase of the
  9    Project. (Ex. C at 26:23–29:20.) Neofonie’s representative also agreed
10     that an MVP would not qualify as “delivered” if it was unable to be tested
11     or used by the consumer and failed in its stated purpose. (Id. at 37:3–19.)
12           However, when it came time to test the website, Artissimo
13     discovered multiple deficiencies relating to the basic usability of the
14     website for its business model. For example, Neofonie’s representative
15     acknowledged that the MVP would be required to calculate taxes in order
16     for Artissimo to sell to individuals in different jurisdictions in the U.S.,
17     Canada, and Mexico. (See id. at 28:14–29:20, 34:3–19.) Despite this
18     understanding, the MVP that Neofonie provided only estimated taxes; it
19     did not calculate the taxes based on jurisdiction, as required by law. (Ex. D
20     at 111:18–112:7.)
21           Neofonie attempted to correct these problems, but even after the
22     extensions, the MVP was not ready to launch. Neofonie’s representative
23     also agreed that the MVP was never launched due to the existence of
24     unresolved problems with the website:
25                Q.       You agree that the MVP never launched?
26                A.       Yes.
27
28
                                  4              8:17-cv-00772
          ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 6 of 23 Page ID #:2764



  1               Q.      And one of the reasons why it didn’t launch is
  2               because there were still problems that hadn’t been
  3               worked out; isn’t that correct?
  4               A.      Yes.
  5    (Ex. C at 63:7–12; see also id. at 64:14–22 (“Q. And it did not launch
  6    because there were blockers or problems that were preventing it [the MVP]
  7    from being launched.       A. Yes.   Q. And, therefore, because of those
  8    blockers or those problems, the MVP was never ready to be put on the
  9    production system? A. Never would be ready, as a conclusion of that,
10     yes.”).
11           Neofonie sued Artissimo for breach of contract and other quasi-
12     contractual claims on May 2, 2017. Artissimo filed a counterclaim for
13     breach of contract and other quasi-contractual claims on July 5, 2017. On
14     September 18, 2018, Neofonie disclosed the expert report of Dr.
15     Khoshgozaran, which contained five opinions concerning Neofonie’s
16     performance in the Project and Artissimo’s contributions thereto. (Ex. A.)
17     As explained below, these opinions should not be presented to the jury.
18                         III.   STANDARD OF REVIEW
19           Rule 702 of the Federal Rules of Civil Procedure provides that “[a]
20     witness who is qualified as an expert by knowledge, skill, experience,
21     training, or education may testify in the form of an opinion or otherwise if”
22     four conditions are met. First, “the expert’s scientific, technical, or other
23     specialized knowledge” must “help the trier of fact to understand the
24     evidence or to determine a fact in issue.” Fed. R. Civ. P. 702(a). Second,
25     the expert’s testimony must be “based on sufficient facts or data.” Fed. R.
26     Civ. P. 702(b). Third, the testimony must be “the product of reliable
27     principles and methods.” Fed. R. Civ. P. 702(c). Fourth, the expert must
28     have “reliably applied the principles and methods to the facts of the case.”
                                              5                    8:17-cv-00772
          ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 7 of 23 Page ID #:2765



  1    Fed. R. Civ. P. 702(d). Additionally, the court has discretion to exclude
  2    expert testimony “when its probative value is substantially outweighed by
  3    the danger of misleading the jury or confusing the issues.” In re Hanford
  4    Nuclear Reservation Litig., 534 F.3d 986, 1016 (9th Cir. 2008) (citing Fed.
  5    R. Civ. P. 403).
  6                                IV.    ARGUMENT
  7          Under Rule 702, the trial court has a “gatekeeping obligation” to
  8    determine that any expert testimony is both relevant and reliable before the
  9    jury hears it. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999).
10     Thus, “the trial judge must determine at the outset . . . whether the expert is
11     proposing to testify to (1) scientific [or technical] knowledge that (2) will
12     assist the trier of fact to understand or determine a fact in issue.” Daubert
13     v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592 (1993). The court should
14     consider “whether the reasoning or methodology underlying the testimony
15     is scientifically valid and of whether that reasoning or methodology
16     properly can be applied to the facts in issue.” Id. at 592–93. “Ordinarily, a
17     key question to be answered . . . will be whether it can be (and has been)
18     tested.” Id. at 593.
19           Here, Dr. Khoshgozaran’s proposed testimony suffers from
20     fundamental flaws that make it inappropriate for consideration by the jury.
21     Artissimo does not question Dr. Khoshgozaran’s general qualifications to
22     testify about the implementation of a business-to-consumer website.
23     However, here, Dr. Khoshgozaran’s proposed testimony addresses facts
24     that are not in issue (e.g., the industry standard for an MVP, a term that is
25     defined by the Agreement), and such testimony is not “helpful to the trier
26     of fact.” Additionally, Dr. Khoshgozaran’s opinions as to whether this
27     website was or was not functioning properly are not reliable because Dr.
28     Khoshgozaran did not test the website. And to the extent that Neofonie
                                           6                   8:17-cv-00772
         ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 8 of 23 Page ID #:2766



  1    seeks to use Dr. Khoshgozaran to introduce testimony as to facts, such facts
  2    must be established by witnesses who have personal knowledge of such
  3    facts.    Artissimo explains below how these issues impact each of Dr.
  4    Khoshgozaran’s five proffered opinions. Artissimo further explains how
  5    Dr. Khoshgozaran’s testimony should be excluded to the extent that
  6    Neofonie has not produced the documents on which such testimony relies.
  7    A.       Dr. Khoshgozaran’s First Opinion Should Be Excluded Because
  8             It Is Neither Helpful Nor Reliable.
  9             Dr. Khoshgozaran’s first opinion is that Artissimo “failed to conform
10     to important principles of Agile software development and MVP launch,”
11     resulting in “unnecessary delays in development of the Website.” (Ex. A at
12     ¶ 90.) This testimony should not be presented to the jury because it is not
13     reliable and because his analysis reveals that it does not relate to any issue
14     in dispute in the case.
15              As a threshold matter, Dr. Khoshgozaran bases his opinion of
16     Artissimo’s approach to the Project on one out of 461 features required in
17     the Agreement. (See Ex. A at ¶¶ 100–120 (discussing newsletter feature);
18     Ex. B [Agreement] at 9–10 (listing features required to be delivered).) It
19     simply is not reliable to base a conclusion about Artissimo’s approach to
20     the entire project on its approach to one feature.2 Cf. In re Countrywide
21
22
       1
23       Dr. Khoshgozaran himself counted “63 features and sub-features” as
       being required for the MVP (Ex. A at ¶ 96), making his decision to analyze
24     the development of only one such feature even more perplexing.
       2
25       Although Dr. Khoshgozaran states that he “was able to trace similar
       issues in other product features such as My Collections” (Ex. A at ¶ 121),
26     he provides no further explanation of that statement. Therefore, he has
27     presented absolutely no analysis to support that conclusion. In any event, a
                                         (footnote continued on following page …)
28
                                    7              8:17-cv-00772
            ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 9 of 23 Page ID #:2767



  1    Fin. Corp. Mortg.-Backed Sec. Litig., 984 F. Supp. 2d 1021, 1033 (C.D.
  2    Cal. 2013) (“In order to draw reliable conclusions . . . based on a statistical
  3    sample, the sample size must be large enough to support those
  4    conclusions.”). Moreover, Dr. Khoshgozaran inexplicably chose a feature
  5    that is not in dispute in this litigation; Artissimo has not claimed that this is
  6    one of the features that blocked the go-live.            As a result of these
  7    fundamental flaws, Dr. Khoshgozaran’s first opinion is unreliable as a
  8    matter of law.
  9           Additionally, Dr. Khoshgozaran’s opinion is not helpful to the trier
10     of fact because his analysis “does not relate to any issue in the case.”
11     Daubert, 509 U.S. at 591.             Dr. Khoshgozaran’s opinion relies on the
12     industry standard for an MVP. (E.g., Ex. A at ¶¶ 57–64, 96.) If the
13     Agreement did not define “MVP,” such testimony might be helpful.
14     However, the Agreement explains exactly what is required for this MVP.
15     (Ex. B at 9–10.) Giving the jury a definition of “MVP” that is inconsistent
16     with the definition provided in the Agreement is not relevant or helpful to
17     the trier of fact; it is confusing.
18            And there is no question that Dr. Khoshgozaran’s definition of an
19     MVP is inconsistent with the definition in the Agreement.                    Dr.
20     Khoshgozaran opines that the Agreement itself is not consistent with MVP
21     and Agile development principles—specifically, that the one feature he
22     analyzes is not an MVP feature and “what was scoped out” does not
23     comport with standard MVP thinking. (Ex. A at ¶¶ 100, 104–06.) As a
24     matter of law, the Agreement definition must control over an inconsistent
25
       (… footnote continued from previous page)
26     demonstration of issues with two (out of 46) features would not greatly
27     improve the reliability of the opinion.
28
                                  8              8:17-cv-00772
          ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 10 of 23 Page ID #:2768



  1    industry definition. See Cal. Civ. Code § 1638. Thus, the expert testimony
  2    is not relevant under Rule 702.
  3           The same conclusion—that the Agreement itself is the problem—
  4    demonstrates that Dr. Khoshgozaran’s opinion is not reliable for an
  5    additional reason. Dr. Khoshgozaran concludes that Artissimo alone did
  6    not follow an important principles of Agile software development and
  7    MVP launch. But under his own analysis, the Agreement was the source of
  8    the inconsistency with MVP principles.         As both parties (including
  9    Neofonie, the party with expertise in website development) unquestionably
 10    agreed to the scope of the Agreement, this does not support a conclusion
 11    that Artissimo failed to follow correct development principles.        Dr.
 12    Khoshgozaran’s opinion should be excluded for this additional reason.
 13    See, e.g., United States v. Hankey, 203 F.3d 1160, 1168 (9th Cir. 2000)
 14    (noting that “[w]hether the methodology or technique the expert uses ‘fits’
 15    the conclusions” is a “preliminary question[ ] of law” to be determined “by
 16    the trial judge”).
 17           In short, testimony as to whether the agreed-upon features are
 18    consistent with the industry standard for an MVP is not helpful to the jury
 19    and should be excluded under Rule 702. Indeed, it is likely to confuse the
 20    jury by presenting two sets of MVP requirements, one of which did not
 21    govern this relationship. As a result, this opinion should also be excluded
 22    under Rule 403.        Artissimo therefore moves that the first opinion be
 23    excluded from trial.
 24    B.     Dr. Khoshgozaran’s Second and Third Opinions Should Be
 25           Excluded Because They Are Not Relevant.
 26           Dr. Khoshgozaran’s second opinion is that Neofonie “chose a widely
 27    practiced software development process and implemented it correctly in
 28    developing the Website.”
                              (Ex. A at ¶ 91.) His third opinion is that
                                      9                   8:17-cv-00772
            ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 11 of 23 Page ID #:2769



  1    Neofonie struck “a balance between integrating third-party and existing
  2    software components in developing them from scratch” and Neofonie’s
  3    “decision to integrate out-of-the-box software components when applicable
  4    and to avoid excessive use of such components were justified.” (Id. at
  5    ¶ 92.) Dr. Khoshgozaran explains that he provides these opinions to rebut
  6    Artissimo’s assertions that “Neofonie failed to implement best practices”
  7    and undertook unnecessary customizations. (Id. at ¶¶ 124, 127.) However,
  8    Artissimo does not plan to pursue these theories at trial.
  9          Artissimo’s theory at trial is simple: Neofonie contracted to deliver
 10    an MVP with certain features by a particular date and, despite multiple
 11    extensions, it failed to do so. Neofonie also told Artissimo that it would
 12    require additional payment to complete the Project and would again be
 13    changing the Project Manager.          Given Neofonie’s failure to meet the
 14    agreed deadline and its repudiation of performance, Artissimo gave notice
 15    that it was ending the relationship.
 16          This theory does not involve whether Neofonie implemented best
 17    practices or accrued unnecessary development hours; they depend on
 18    whether Neofonie failed to do what it promised to do.            Thus, Dr.
 19    Khoshgozaran’s second and third opinions are expressly framed as being
 20    responsive to arguments that Artissimo is not making at trial.        Such
 21    testimony is not relevant or helpful to the jury under Rule 702, and
 22    Artissimo asks that it be excluded.
 23          If the Court nevertheless allows Dr. Khoshgozaran to testify to these
 24    opinions, Artissimo asks that Dr. Khoshgozaran not be permitted to testify
 25    in the first instance to facts of which he has no personal knowledge. Much
 26    of Dr. Khoshgozaran’s analysis for these two opinions consists of him
 27    summarizing documentary evidence. (Ex. A at ¶¶ 125, 129, 132, 134,
 28    139.) While an expert may properly rely on such evidence in formulating
                                          10                     8:17-cv-00772
          ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 12 of 23 Page ID #:2770



  1    his opinions, individuals with personal knowledge, not the expert, must
  2    introduce those facts into evidence. See Oracle Am., Inc. v. Google Inc.,
  3    No. C 10-03561 WHA, 2011 WL 5914033, at *1 (N.D. Cal. Nov. 28,
  4    2011) (“Expert reliance on foundational facts supplied by [a party] can be
  5    proper so long as [the party’s employees] testify to the foundational facts
  6    with firsthand knowledge.” (emphasis added)).            This is particularly
  7    important because, as the Ninth Circuit has recognized in the context of
  8    expert summary witnesses, “[p]ermitting an ‘expert’ witness to summarize
  9    testimonial evidence lends the witness’ credibility to that evidence.”
 10    United States v. Baker, 10 F.3d 1374, 1412 (9th Cir. 1993), as amended
 11    (Dec. 13, 1993), overruled on other grounds by United States v. Nordby,
 12    225 F.3d 1053 (9th Cir. 2000). Artissimo therefore asks that the Court not
 13    allow Dr. Khoshgozaran to testify to any facts that Neofonie has not
 14    established through the testimony of other witnesses and place reasonable
 15    limits on Dr. Khoshgozaran’s summaries of testimony by other witnesses.
 16    C.     Dr. Khoshgozaran’s Fourth Opinion Should Be Excluded
 17           Because It Is Neither Reliable Nor Helpful.
 18           Dr. Khoshgozaran’s fourth opinion is that Artissimo “did not
 19    accurately represent the severity of several bugs that were discovered in the
 20    course of developing the Website as well as [Neofonie’s] approach in
 21    addressing or resolving such bugs.” (Ex. A at ¶ 93.) To determine the
 22    severity of the bugs, Dr. Khoshgozaran relies upon evidence of
 23    communications between the parties. (Id. at ¶¶ 152, 155–60.)
 24           As a threshold matter, like for the two prior opinions, it is not proper
 25    for Dr. Khoshgozaran to summarize the documentary evidence in lieu of
 26    testimony from witnesses with personal knowledge of the facts. Thus, if
 27    Neofonie does not present witnesses with personal knowledge to establish
 28
                                    11              8:17-cv-00772
            ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 13 of 23 Page ID #:2771



  1    these facts, Artissimo moves that Dr. Khoshgozaran’s testimony on this
  2    issue be excluded.
  3          But even assuming that Neofonie meets this threshold requirement,
  4    Dr. Khoshgozaran does not have a reliable basis to testify that Artissimo
  5    “did not accurately represent the severity of several bugs that were
  6    discovered in the course of developing the Website.” (Ex. A at ¶ 93.)
  7    “Proposed testimony must be supported by appropriate validation” and
  8    “[o]rdinarily, a key question to be answered . . . will be whether it can be
  9    (and has been) tested.” Daubert, 509 U.S. at 590. If the opinion was not
 10    appropriately validated, it should be excluded as unreliable. See id.
 11          Here, Dr. Khoshgozaran could have tested the website to accurately
 12    determine the severity of the bugs.3 His report acknowledges he failed to
 13    do so. He states: “I did not analyze artifacts such as actual source code or a
 14    live version of the Website that would allow me to form an opinion about
 15    the quality of delivered features at the end of the relationship between the
 16    two parties.” (Ex. A at n.34.) Thus, Dr. Khoshgozaran admits that he does
 17    not have adequate information to evaluate the functionality of the
 18    “delivered features” but purports to do exactly that. And if he had no
 19    ability to access the delivered features, he also had no ability to determine
 20    which features were, in fact, delivered. In other words, Dr. Khoshgozaran
 21    concludes that Artissimo exaggerated the severity of the bugs in a website
 22    without having tested the functionality of the site about which he attempts
 23
 24    3
         This assumes the cooperation of Neofonie. Dr. Khoshgozaran’s report
 25    suggests that Neofonie did not provide that support, as he states: “I am
       willing to amend or supplement this report if such material is made
 26    available to me.” (Ex. A at n.34.) It was Neofonie’s responsibility to
 27    provide the information needed for its expert to make a reliable analysis.
 28
                                   12              8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 14 of 23 Page ID #:2772



  1    to opine. Since Dr. Khoshgozaran himself has conceded that his opinion is
  2    not reliable, it should be excluded.
  3          Moreover, instead of testing the website to determine the severity of
  4    the bugs, Dr. Khoshgozaran relied upon only a limited universe of
  5    documents showing others’ opinions of the severity of the bugs.         Dr.
  6    Khoshgozaran’s report explains that the JIRA tickets are, inter alia,
  7    “created to report a bug identified in the software.” (Ex. A at ¶ 47.) But
  8    Dr. Khoshgozaran does not adequately analyze those tickets.
  9          On April 17, 2019, Neofonie produced 589 JIRA tickets to
 10    Artissimo. (Ex. E at ¶ 23.) Of these, 400 were marked “MVP Launch” and
 11    thirty (30) were marked “Public Launch Blocker.”4 (Id. at ¶ 25.) Of the
 12    tasks marked “MVP Launch,” forty (40) were not resolved by the final due
 13    date for the project: October 30, 2016. (Id. at ¶ 26.) Moreover, none of the
 14    tasks marked “Public Launch Blocker” were complete as of October 30,
 15    2016. (Id. at ¶ 27.) The earliest completion date listed for any such task
 16    was November 16, 2016; three were listed as completed after the alleged
 17    termination date of November 23, 2016, and five were never marked as
 18    completed. (Id.) Even Dr. Khoshgozaran’s screenshot of the “Task Report
 19    from JIRA”—which does not account for which tasks were actually
 20    complete as of the due date for the MVP—acknowledges that these five
 21    tasks were never completed. (Ex. A at ¶ 165.)
 22
 23
 24
       4
        In citing to the JIRA tickets, Artissimo does not concede that all of the
 25    characterizations contained therein were accurate. This information simply
 26    demonstrates the unreliable nature of Dr. Khoshgozaran’s conclusions,
       even using Neofonie’s own data.
 27
 28
                                   13              8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 15 of 23 Page ID #:2773



  1           Dr. Khoshgozaran cites only seventeen distinct JIRA tickets in his
  2    report.5 Of these, eleven were marked “MVP Launch.” (Ex. E at ¶ 28.)
  3    According to Dr. Khoshgozaran, the 3986 tickets marked in this manner
  4    “represent[ ] the tasks related to the MVP product for Defendant.” (Ex. A
  5    at ¶ 97.) Given that the launch of the MVP is the subject of the dispute,
  6    these tickets are highly relevant. However, the report makes no effort to
  7    establish that this sample of approximately 2.7% of such tickets is
  8    somehow representative of the remainder of the “MVP Launch” tasks—
  9    much less representative of the tasks actually in dispute. The use of such a
 10    tiny   sample,   without   establishing   representativeness,     makes   Dr.
 11    Khoshgozaran’s reliability fundamentally unreliable.       See Countrywide
 12    Fin. Corp., 984 F. Supp. 2d at 1033.
 13           Moreover, Dr. Khoshgozaran also notes the existence of the category
 14    “Public Launch Blocker” in JIRA. (Id.) Neofonie has acknowledged that
 15    launch blockers would prevent the website going live and thus cause the
 16    MVP to fail in its stated purpose. (Ex. C at 35:3–37:19, 100:9–25.) But
 17    inexplicably, Dr. Khoshgozaran’s report offers no explanation of the
 18    number of such tickets or their importance.            This oversight also
 19    demonstrates the selective and unreliable nature of the report.
 20
       5
 21      See Ex. A at nn.39–43, 45, 55, 74–75, 77–78, 87–88 (citing specific JIRA
       tickets); id. at ¶ 175 (mentioning “there were at least 17 tickets in JIRA
 22    directly related to AX” but specifically identifying only five such tickets).
 23    Dr. Khoshgozaran also includes a screenshot showing thirteen JIRA tickets
       labeled as “Post MVP.” (Ex. A at ¶ 132.) These tickets do not relate to the
 24    other numbers of “MVP Launch” or “Public Launch Blockers” and
 25    therefore are not discussed above.
       6
         Artissimo does not know the reason for the variation between the number
 26    of tickets described by Dr. Khoshgozaran and the number contained in
 27    Neofonie’s own documents.
 28
                                   14              8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 16 of 23 Page ID #:2774



  1          Ultimately, because Dr. Khoshgozaran did not test the website, he
  2    simply assessed the credibility of a limited universe of the parties’
  3    discussions about website deficiencies. Even if the inadequate sample
  4    were not an issue, the weighing of credibility is squarely the role of the
  5    jury, and Dr. Khoshgozaran’s testimony on this matter does not aid the jury
  6    with his expertise. See, e.g., United States v. Rivera, 43 F.3d 1291, 1295
  7    (9th Cir. 1995) (“[A]n expert witness is not permitted to testify specifically
  8    to a witness’ credibility or to testify in such a manner as to improperly
  9    buttress a witness’ credibility.” (internal quotation omitted)). Thus, the
 10    testimony should be excluded because it is neither helpful nor reliable.
 11          Finally, in connection with his fourth opinion, Dr. Khoshgozaran
 12    also opines that “[a] delay of about a month is very common for a project
 13    of this magnitude.” (Ex. A at ¶ 151.) This is not helpful to the jury and
 14    unduly prejudicial under Rule 403. A critical question for the jury here is
 15    whether Neofonie breached the Agreement by not timely delivering the
 16    MVP—a deliverable that was more than two months overdue (under the
 17    Agreement) at the time the relationship ceased.             While it may be
 18    “common” for this to occur under certain circumstances, the parties are free
 19    to contract otherwise, and thus the frequency of the issue does not affect
 20    Neofonie’s obligations under the Agreement.              However, an expert
 21    essentially telling the jury, “that’s no big deal, it happens all the time,” will
 22    necessarily unduly prejudice Artissimo’s argument by implicitly answering
 23    the legal question of whether Neofonie’s breach was material. Because the
 24    probative value is extremely limited and the risk of prejudice severe, this
 25    testimony should also be excluded.
 26
 27
 28
                                   15              8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 17 of 23 Page ID #:2775



  1    D.     Dr. Khoshgozaran’s Fifth Opinion Should Be Excluded Because
  2           It Is Not Helpful.
  3           Finally, Dr. Khoshgozaran opines that Neofonie “was unable to
  4    successfully complete the development of the Website due to [Artissimo’s]
  5    inability or unwillingness to take several necessary actions that would
  6    unblock Plaintiff and would enable it to successfully complete the
  7    development of the Website.”           (Ex. A at ¶ 94.)          However, Dr.
  8    Khoshgozaran’s analysis is essentially a summary of the documentary
  9    evidence in this case presented in a light favorable to Neofonie.         For
 10    example, Dr. Khoshgozaran states: “Based on my analysis of JIRA tickets
 11    and relevant email exchanges between the Defendant and Plaintiff, this
 12    important prerequisite [obtaining a Magnolia license] was not provided to
 13    Plaintiff despite numerous requests made to the Defendant in the course of
 14    several months.” (Id. at ¶ 169; see also, e.g., id. at ¶ 165 (“[a] study of
 15    tickets created through JIRA illustrates . . .”); id. at ¶¶ 166–67 (“The
 16    following graph, also generated by JIRA, illustrates . . .”).)
 17           This is not “expert” testimony. Dr. Khoshgozaran has merely read
 18    communications between the parties and reached a conclusion as to what
 19    those communications mean. But such testimony does not “help the trier
 20    of fact to understand the evidence or to determine a fact in issue.” Fed. R.
 21    Civ. P. 702(a). A jury is perfectly capable of interpreting the meaning of
 22    communications between the parties without the “assistance” of an expert.
 23    Moreover, use of an expert to introduce Neofonie’s preferred conclusions
 24    as to the meaning of such evidence is improper, as the jury may weigh the
 25    expert’s opinion disproportionately merely by virtue of his qualification as
 26    an expert. Thus, if there is any probative value in Dr. Khoshgozaran’s
 27    “opinions” as to the meaning of such documents, it is significantly
 28
                                    16              8:17-cv-00772
            ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 18 of 23 Page ID #:2776



  1    outweighed by the risk of prejudicing the jury. As a result, this opinion
  2    should be excluded under both Rule 403 and Rule 702.
  3          Lastly, the testimony of Neofonie’s corporate representative directly
  4    contradicts Dr. Khoshgozaran’s “opinion,” which means this testimony
  5    cannot be helpful to the jury. Dr. Khoshgozaran states that the Magnolia
  6    license was an “important prerequisite” to completing development of the
  7    website and that “numerous tasks . . . depend[ed] on or were blocked by”
  8    whether Artissimo had purchased this license. (Ex. A at ¶¶ 168–69, 171.)
  9    However, Neofonie’s representative admitted that the lack of Artissimo
 10    having its own Magnolia license did not impede development of the
 11    website and that Neofonie was able to do everything up to go live without
 12    that license. (Ex. C at 76:3–78:10.) It cannot be helpful for the jury to hear
 13    an expert’s contrary “opinion” about a fact that Neofonie has already
 14    admitted. Thus, the opinion should be excluded for this additional reason.
 15    E.    Neofonie Should Not Be Permitted to Rely on Documents It Has
 16          Not Produced, and the First, Second, and Third Opinions Should
 17          Be Excluded for This Additional Reason.
 18          On October 24, 2018, Artissimo served its Second Set of Requests
 19    for Production of Documents and Things on Neofonie, which was based
 20    largely on the expert report served the month beforehand. (See Ex. F
 21    [Artissimo’s Second Set of Discovery Requests].) This included, inter
 22    alia, requests for Neofonie to produce “ANY DOCUMENTS or other
 23    materials that the EXPERT was provided or given access to by
 24    NEOFONIE, its counsel, or ANY other PERSON REGARDING the
 25    subject matter of the above-captioned action.” (Ex. F at 7.)
 26          On the required response date, Neofonie objected to every single
 27    request and did not produce, or agree to produce, a single document. (Ex.
 28    E at ¶ 11; Ex. G [Neofonie’s Responses to Artissimo’s Second Set of
                                        17                    8:17-cv-00772
          ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 19 of 23 Page ID #:2777



  1    Discovery Requests].)     At a subsequent meet and confer, Neofonie’s
  2    counsel agreed to produce the documents that were given to Dr.
  3    Khoshgozaran, but then refused to do so for months. (Ex. E at ¶¶ 14–22.)
  4    After repeated requests, Neofonie finally made a limited production of
  5    materials related to its expert in April 2019, consisting of the expert’s
  6    curriculum vitae, his bills with descriptions of services redacted, the
  7    engagement agreement, and a handful of emails between Neofonie and
  8    Artissimo. (Id. at ¶ 24.) As discussed above, Neofonie also produced the
  9    JIRA tickets, which it had previously withheld, on April 17, 2019. (Id. at
 10    ¶ 23.)
 11             Nevertheless, documents referenced in the expert report remain
 12    absent from Neofonie’s production—including documents that Artissimo
 13    does not have. Each of Dr. Khoshgozaran’s opinions expressly state that
 14    they are based on certain documentary evidence, but some of that evidence
 15    has not been produced. In particular, Dr. Khoshgozaran repeatedly relies
 16    upon pages from Neofonie’s Confluence software that, to the best of
 17    Artissimo’s knowledge, have not been produced.           Unfortunately, Dr.
 18    Khoshgozaran identifies these pages by their web addresses alone—
 19    without dates, titles, or other identifiable information that would allow the
 20    identification of such documents. He describes them only in terms of their
 21    most general subject matter, such as “services related to newsletters
 22    (Mailchimp)” and, “sending emails (Mandrill).”          (Ex. A at ¶ 129.)
 23    Although the nature of these references makes locating the documents
 24    difficult, Artissimo has searched Neofonie’s production (and its own) for
 25    these documents and cannot find any that meet these descriptions. Based
 26    on the information provided, there are at least fifteen unique documents
 27
 28
                                   18              8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 20 of 23 Page ID #:2778



  1    referenced that Neofonie did not produce and that Artissimo does not
  2    otherwise have. (Id. at ¶¶ 121, 125, 129, 134.)7
  3          Neofonie should not be permitted to rely upon, or introduce expert
  4    testimony that relies upon, documents that it has not produced in this
  5    litigation. See, e.g., Fed. R. Civ. P. 37(c); Optional Cap., Inc. v. Kyung
  6    Joon Kim, No. CV043866ABCPLAX, 2008 WL 11336496, at *7 (C.D.
  7    Cal. Jan. 17, 2008). Such documents are directly responsive to document
  8    requests served, and allowing Neofonie’s reliance on such documents at
  9    trial would be fundamentally unfair to Artissimo.
 10          As a result, Dr. Khoshgozaran should not be permitted to provide
 11    any opinion based on documents that have not been produced. The missing
 12    documents relate to the first, second, and third opinions in the report. In
 13    the case of the first opinion, the report attempts to use the missing
 14    document to demonstrate that Dr. Khoshgozaran’s opinion that Artissimo
 15    failed to follow Agile principles of development with respect to the
 16    newsletter can be extrapolated to other features. (Ex. A at ¶ 121.) As this
 17    is the only document relied upon to extend the opinion in this matter, it is
 18    of great importance and justifies exclusion of the first opinion.
 19          As to the second opinion, Dr. Khoshgozaran heavily relies upon
 20    documents that were not produced to support his conclusion that Neofonie
 21    “closely followed” “several key components that exist in almost any
 22    complex software development project that utilizes Agile methodologies”
 23    during Phase Two.      (Id. at ¶ 125.)     Indeed, five of the nine unique
 24    documents that Dr. Khoshgozaran relied upon were not produced. (See id.,
 25
 26    7
         The only document referenced in these paragraphs that Artissimo has is
 27    the document referenced in footnote 61.
 28
                                   19              8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 21 of 23 Page ID #:2779



  1    nn.56, 59, and 60.)8 This conclusion is the main thrust of the opinion—the
  2    basis for concluding that Neofonie did the implementation “correctly.” As
  3    such, Neofonie should not be permitted to introduce an opinion
  4    substantially based on documents it did not produce.
  5          With respect to the third opinion, Artissimo does not have even one
  6    of the eight documents that Dr. Khoshgozaran identified as demonstrating
  7    that Neofonie chose “several external software components and services to
  8    be integrated into the Website rather than developing them from scratch.”
  9    (Id. at ¶ 129.) This goes directly to the expert’s opinion that Neofonie was
 10    not engaging in excessive development of features from scratch, and thus,
 11    Neofonie’s failure to produce these critical documents should preclude
 12    introduction of the opinion.9
 13                                 V.   CONCLUSION
 14          For the foregoing reasons, the proposed expert testimony of Ali
 15    Khoshgozaran, Ph.D., should be excluded or, at the least, limited to ensure
 16    relevance and reliability.
 17
 18    Dated: September 9, 2019
 19
 20
 21
 22
 23
 24
       8
 25      The document referenced in footnote 58 was not produced, but appears to
       be one of the documents referenced in footnote 56. (Id.)
 26    9
         Neofonie has also failed to produce, and thus Artissimo remains without,
 27    another Confluence page referenced in this opinion. (Id. at ¶ 134.)
 28
                                   20              8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 22 of 23 Page ID #:2780



  1                               Respectfully submitted,
  2
                                  BY:   /s/ Peter C. Sales
  3                                     Roger G. Jones (TN Bar No. 11550)
  4                                     Peter C. Sales (TN Bar No. 25067)
                                        Kimberly M. Ingram (SBN 305497)
  5                                     1600 Division Street, Suite 700
  6                                     Nashville, Tennessee 37203
                                        Telephone: (615) 252-2365
  7                                     Facsimile: (615) 252/6365
  8                                     rjones@bradley.com
                                        psales@bradley.com
  9                                     kingram@bradley.com
 10
                                        Attorneys for Defendant
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                   21              8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
Case 8:17-cv-00772-CJC-JDE Document 72 Filed 09/09/19 Page 23 of 23 Page ID #:2781



  1                         CERTIFICATE OF SERVICE
  2          I, Kimberly M. Ingram, do hereby certify that on this 9th day of
  3    September, 2019, a true and correct copy of the foregoing document is
  4    being forwarded to the individual listed below in the manner indicated:
  5
  6                Via CM/ECF System
                   Sacha V. Emanuel, Esquire
  7
                   Emanuel Law
  8                1888 Century Park East, Suite 1500
                   Los Angeles, California 90067
  9
 10                                       /s/ Kimberly M. Ingram
                                         Kimberly M. Ingram, Esq.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                   22              8:17-cv-00772
           ARTISSIMO’S MEMO SUPPORTING EXCLUSION OF EXPERT
